DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The amendments to the specification were received on February 19, 2021.  These changes properly denotes a trademark or trade name and do not add any new matter.  These amendments to the specification are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed February 19, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
February 19, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Schuck (and Dubrow, Ace, Schmeder and/or Loxottica data sheets) fails to disclose or teach the radiation absorbing element comprises nanostructured materials with absorption properties but do not exhibit emission properties.  The examiner agrees that Schuck is silent regarding and does not disclose the composition of its filters, i.e. radiation absorbing element.  The instant application, see paragraph [0061], discloses that the radiation absorbing element, i.e. filter, may be composed of a non-phosphor nanostructured material, and further gives an example material of Exciton® P491, an organic dye powder.  However, Schmeder teaches a filter composition including Exciton® P491 and provides a motivation to use it, as set forth below.  In light of the instant application it is assumed that Exciton® P491 is a non-phosphor nanostructured material.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. US Patent Application Publication 2015/0339996, of record, in view of Schmeder et al. US Patent Application Publication 2014/0233105, of record.
Regarding claims 1 and 7 Schuck discloses a backlight unit (BLU) of a display device (title e.g. figure 1), the BLU comprising: a light source (paragraph [0111] “…light from an illumination source …” e.g. figure 10 & 16 “LED’s”); a quantum dot film (paragraphs [0116-19 & 0127-28] “QR” or “Quantum inter alia paragraph [0128-29]) to output over 90% color gamut coverage of an RGB color space (implicit see abstract and figures 4E & H).
Schuck does not disclose details of the radiation absorbing element’s (i.e. filter) composition.  Particularly Schuck does not disclose the radiation absorbing element comprises nanostructured materials that exhibit optical absorption properties and do not exhibit optical emission properties, as recited in claim 1; or wherein the radiation absorbing element comprises narrow band organic dye, as recited in claim 7.
Schmeder teaches optical filters that regulate and/or enhance chromic and luminous aspects (abstract) including filters configured to transmit blue, red, and green primary lights of an electronic visual display so that the lights appear with about equal luminance (paragraph [0096]) including displays using black lights (paragraph [0101]) and further teaches use of Exciton® P491, a narrow band organic dye, for the purpose of absorbing light at around 491 nanometers to achieve the desired color stability with less degradation of the desired color enhancement (paragraph [0357 & 0366]).  While Schmeder does not directly state that Exciton® P491 comprises nanostructured materials that exhibit optical absorption properties and do not exhibit optical emission properties applicant specifically notes Exciton® P491 (instant application paragraph [0055]) as the non-phosphor material used in the radiation absorbing element, making it implicit that Exciton® P491 comprises nanostructured materials that exhibit optical absorption properties and do not exhibit optical emission properties inherently.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of 
Regarding claim 2 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses wherein the RGB color space has chromaticity coordinates (0.56, 0.52), (0.06, 0.59), and (0.16, 0.13) for red, green, and blue primary colors (see figures 4E & 4H).
Regarding claim 3 Schuck as modified by Schmeder discloses the BLU of claim 2, as set forth above.  Schuck further discloses wherein the radiation absorbing element is configured to tune the spectral emission width of the processed light to output over 90% color gamut coverage of the RGB color space (as set forth above) with less than 10% decrease in brightness level of the processed light (see figures 4A-H).
Regarding claim 4 Schuck as modified by Schmeder discloses the BLU of claim 2, as set forth above.  Schuck further discloses wherein the radiation absorbing element is configured to absorb a wavelength or a range of wavelengths from the processed light to output over 90% color gamut coverage of the RGB color space (see figures 4E & 4H).
Regarding claim 5 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses wherein the radiation absorbing element comprises non-phosphor based material (inter alia paragraph [0134] “… may be dichroic or polymeric filters …”).
Regarding claim 8 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses it is further comprising an optical cavity (e.g. cavity 1602); and wherein the radiation absorbing element is disposed on a top surface of the optical cavity and the light from the light source is emitted out of the optical cavity through the top surface (see figure 16).

Regarding claim 10 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses wherein the radiation absorbing element comprises: a first material configured to absorb a first wavelength of the processed light; and a second material configured to absorb a second wavelength of the processed light, the second wavelength being different from the first wavelength (paragraphs [0147-48]).
Regarding claim 11 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses wherein the radiation absorbing element is disposed on a substrate (e.g. figure 11 prismatic film 1125) that is disposed on the quantum dot film (paragraph [0133]).
Regarding claim 12 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses it is further comprising a light guide plate (e.g. LGP 1050); and wherein the radiation absorbing element is disposed on a surface of the light guide plate (see figure 10).
Regarding claim 13 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses it is further comprising a reflector (inter alia paragraph [0143] discusses 1602 as a reflective cavity); and wherein the radiation absorbing element is disposed on a top surface of the reflector (see figure 16).
Regarding claim 14 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses wherein the plurality of quantum dots comprises a plurality of quantum dots configured to emit red light (inter alia paragraph [0118] particularly “red1”).
inter alia paragraph [0118] particularly “green1”).
Regarding claim 16 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses wherein the plurality of quantum dots comprises: a first plurality of quantum dots configured to emit red light (inter alia paragraph [0118] particularly “red1”); and a second plurality of quantum dots configured to emit green light (inter alia paragraph [0118] particularly “green1”).
Regarding claim 18 Schuck discloses a display device (title & abstract e.g. figures 1-2) comprising: a backlight unit (e.g. back light 300) comprising: an optical cavity (see figure 16 e.g. 1602) having a top side, a bottom side, and side walls (see figure 16), wherein light from the light source is emitted out of the optical cavity through the top side, an array of light sources coupled to the optical cavity (e.g. 1600), and a quantum dot film (paragraphs [0116-19 & 0127-28] “QR” or “Quantum Rail”), optically coupled to the light source (e.g. see figures 10 & 16), configured to absorb light from the light source (paragraphs [0116 & 0127-28]) and emit a processed light (paragraph [0116 & 0128]); and a radiation absorbing element (e.g. pass filter 1010 and/or trim filter 1030), optically coupled to the quantum dot film (see figure 10), wherein the radiation absorbing element is configured to tune a spectral emission width of the processed light received from the quantum dot film (inter alia paragraph [0128-29]) to output over 90% color gamut coverage of an RGB color space (implicit see abstract and figures 4E & H); and an image generating unit (e.g. figure 2 combination of light modulating panel 210, light modulator controller 230, and mode controller 250) coupled to the backlight unit (e.g. backlight 300), wherein the backlight unit is configured to transit the tuned light to the IGU (see figure 2).

Schmeder teaches optical filters that regulate and/or enhance chromic and luminous aspects (abstract) including filters configured to transmit blue, red, and green primary lights of an electronic visual display so that the lights appear with about equal luminance (paragraph [0096]) including displays using black lights (paragraph [0101]) and further teaches use of Exciton® P491 for the purpose of absorbing light at around 491 nanometers to achieve the desired color stability with less degradation of the desired color enhancement (paragraph [0357 & 0366]).  While Schmeder does not directly state that Exciton® P491 comprises nanostructured materials that exhibit optical absorption properties and do not exhibit optical emission properties applicant specifically notes Exciton® P491 (instant application paragraph [0055]) as the non-phosphor material used in the radiation absorbing element, making it implicit that Exciton® P491 comprises nanostructured materials that exhibit optical absorption properties and do not exhibit optical emission properties inherently.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the display device as disclosed by Schuck to have the radiation absorbing element comprises nanostructured materials that exhibit optical absorption properties and do not exhibit optical emission properties as disclosed by Schmeder for the purpose of absorbing light at around 491 nanometers to achieve the desired color stability with less degradation of the desired color enhancement.
Regarding claim 19, the limitations of claim 19 are contained in the limitations of claim 6 and claim 19 is rejected for the same reasons.
Regarding claim 20, the limitations of claim 20 are the same as the limitations of claim 10 and claim 20 is rejected for the same reasons.

s 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuck et al. US Patent Application Publication 2015/0339996, of record, in view of Schmeder et al. US Patent Application Publication 2014/0233105, of record, and in further view of Dubrow et al. US Patent Application Publication 2012/0113672, of record.
Regarding claims 6 and 17 Schuck as modified by Schmeder discloses the BLU of claim 1, as set forth above.  Schuck further discloses the quantum dot film comprises a matrix and quantum dots (implicit given the elements are integrated into a layer, see inter alia paragraph [0141] discussing the quantum dots in a coating) disposed within the matrix; and the radiation absorbing element is disposed within the matrix (inter alia paragraph [0140] particularly “the quantum dots or emitter region 1320, trim filter 1330, and blue filter 1310 may each be integrated”).
Schuck and Schmeder do not disclose or teach the quantum dots are barrier coated1 as required in claim 6; or wherein the plurality of quantum dots comprises: a core-shell structure; and a barrier layer surrounding the core-shell structure, as recited in claim 17.
Dubrow discloses quantum dot films for use in lighting devices (abstract) and is directed towards highly efficient, color pure, and color tunable quantum dot lighting devices, particularly backlighting units (paragraph [0006]) and further teaches the quantum dots include core/shell luminescent nanocrystals (inter alia paragraph [0010] see figure 9 core 902 & at least one shell 904) and gives an example of a core-shell quantum dot having a core comprising CdSe most preferably at least one encapsulating shell comprising CdS and at least one encapsulating barrier layer comprising ZnS (paragraph [0098]) for the purpose of using quantum dots suitable to be dispersed in a polymeric matrix for use in a display systems comprising quantum dot backlighting units that are highly efficient, color pure, and color tunable (paragraphs [0006 & 0010]).  Therefore, it would be obvious to a person of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                          February 23, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant uses the term barrier and shell to indicate a multiple layer/coating of a quantum dot, see instant application figures 6-7 core 602, shell 604 and barrier 606.